employmentagreementamimage1g.gif [employmentagreementamimage1g.gif]
8 Sylvan Way
Parsippany, NJ 07054
EX - 10.29







November 14, 2017




Clive Meanwell
50 Mountaintop Rd
Bernardsville, NJ 07924




Dear Dr. Meanwell:


Reference is made to that certain Amended and Restated Employment Agreement by
and between you and The Medicines Company (the “Company”), dated as of May 26,
2016 (the “Employment Agreement”). Capitalized terms contained herein but not
defined shall have the meanings ascribed to them in the Employment Agreement.


The purpose of this letter (this “Amendment”) is to confirm the parties’ desire
and intent to amend the Employment Agreement effective as of the date first
written above. Accordingly, we are pleased to agree as follows:


1. Section 2 of the Employment Agreement is replaced in its entirety with the
following:


“Section 2. Title; Capacity. During the Employment Period, the Employee shall
serve as the Company’s Chief Executive Officer and have such authority, power,
duties and responsibilities as are customary for the chief executive officer of
a corporation of the size and nature of the Company, except to the extent that
such authority, power, duties and responsibilities have been assigned, as of
November 14, 2017, by the Board of Directors of the Company (the “Board”) to the
Executive Chairman of the Company, and such other authority, power, duties and
responsibilities as may be reasonably assigned to the Employee from time to time
by the Board or the Executive Chairman as of November 14, 2017 (the “Executive
Chairman”), and the Employee shall report solely to, and be subject to the
supervision of, the Executive Chairman or, if otherwise determined by the Board,
to the Board. The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position, such other
duties and responsibilities as the Board or the Executive Chairman shall from
time to time reasonably assign to him, and service on any board of the Company
or its affiliates, in each case without additional compensation. The Employee
agrees to devote his entire business time, attention and energies to the
business and interests of the Company during the Employment Period. The Employee
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company. The Employee acknowledges receipt of copies of all such
rules and policies committed to writing as of the date of this Agreement.”






--------------------------------------------------------------------------------

     




By signing below, you acknowledge and agree that this Amendment shall not
constitute “Good Reason”, as defined in the Severance Agreement, and shall not
result in the payment or vesting of any compensation or benefits under the
Severance Agreement or any other agreement between you and the Company. If the
foregoing accurately reflects our agreement, kindly sign and return to us the
enclosed duplicate copy of this Amendment.
 
 
Very truly yours,




THE MEDICINES COMPANY




By: / s/ Stephen Rodin                        
Name: Stephen Rodin
Title: General Counsel


    


Accepted and Agreed to:




/s/ Clive Meanwell        
Clive Meanwell




Page 2 of 2